Citation Nr: 0922665	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  99-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than in August 1995 
for a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had periods of active duty for training from 
January 1982 to July 1982 and in September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran was afforded a hearing before a hearing officer 
at the RO in September 1999.  She was also afforded Central 
Office hearings in November 2000, before a Veterans Law Judge 
who is no longer employed at the Board, and May 2006, before 
the undersigned Veterans Law Judge.  The hearing transcripts 
are associated with the record.

In January 2001, the Board remanded the claim of entitlement 
to an effective date earlier than in August 1995 for a total 
disability rating based on individual unemployability to the 
RO for additional development and, in a December 2002 
decision, the Board denied the appeal.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court) and, in an October 2003 Order, the 
Court granted a Joint Motion for Remand, vacated the December 
2002 decision, and remanded the case to the Board.  In April 
2004, the Board in turn remanded the case to the RO for 
further development.

In an August 2006 decision, the Board again denied 
entitlement to an effective date earlier than in August 1995 
for a total disability rating based on individual 
unemployability.  Thereafter, in a December 2008 Memorandum 
Decision, the Court set aside the Board's August 2006 
decision and remanded the matter for further adjudication.

Because extra-schedular consideration is warranted, the Board 
is remanding the appeal to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The December 2008 Memorandum Decision provides that, "[i]n 
determining the effective date for TDIU, the Board focused 
its analysis on the date on which the appellant's service-
connected disabilities qualified for schedular TDIU under 
38 C.F.R. § 4.16(a) (2008).  The Board neglected to fully 
analyze the evidence for the period prior to August 1995 
under 38 C.F.R. § 4.16(b) (2008) which authorizes referral to 
a separate rating Board where the veteran presented evidence 
that service-connected disabilities prevented her from 
obtaining a substantially gainful occupation."

It is the policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 
38 C.F.R. § 4.16(a), an extraschedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service-connected conditions.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. 
App. 375 (1993).

The Board cannot adjudicate TDIU on an extraschedular basis 
in the first instance.  Instead, if the evidence suggests 
entitlement to that benefit, the claim must be remanded to 
the agency of original jurisdiction for referral to the 
appropriate first line authority who will render an initial 
decision on such entitlement.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001); 38 C.F.R. § 4.16(b).

As noted by the Board in the May 2006 decision, the date of 
receipt of the appellant's claim for increased compensation 
(TDIU) is December 1988 and the record contains evidence of 
unemployment since September 1987, to include due to service-
connected disability.  Accordingly, the Board finds that a 
remand is warranted for the RO to determine whether the 
veteran is entitled to an earlier effective date for the 
grant of TDIU on an extraschedular basis.

It is further noted that, as referred to in the December 2008 
Memorandum Decision, the appellant argues that VA failed to 
fulfill its duty to assist because it did not obtain 
transcripts from an April 1990 SSA (the Social Security 
Administration) hearing.  Review of the claims file reflects 
that, although SSA records have been obtained and are 
available for review, these records do not include the April 
1990 SSA hearing transcript.  Although the Court did not 
address this argument in the Memorandum Decision, inasmuch as 
this appeal is being remanded, a copy of the April 1990 
hearing transcript should be requested from SSA.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain a copy 
of the April 1990 hearing transcript 
from SSA.  It should also be requested 
that the veteran submit any copies she 
may have in her possession.

2.  The claim for a TDIU for 
compensation purposes based on 
individual unemployability under 
38 C.F.R. § 4.16(b) for the time period 
prior to August 1995 should be 
submitted to the Director, Compensation 
and Pension Service.  The RO/AMC should 
follow the dictates of § 4.16(b) in 
making this submission, as well as 
should consider any records obtained 
from the SSA per paragraph 1 and the 
arguments set forth in the Court's 
December 2008 Memorandum Decision.  The 
RO/AMC should ensure that a copy of 
this remand as well as the veteran's 
three claims folders are made available 
to the Director.

3.  If the decision remains adverse to 
the veteran, the RO/AMC should issue a 
supplemental statement of the case to 
the veteran and her private attorney 
and thereafter return the claims files 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




